Citation Nr: 0505008	
Decision Date: 02/23/05    Archive Date: 03/04/05

DOCKET NO.  03-27 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to a total rating for compensation purposes based 
on individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel





INTRODUCTION

The veteran served on active duty from July 1958 to February 
1959, and from May 1975 to June 1983.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah, that denied a TDIU.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

A remand is required for compliance with VA's duty to assist.  
This is necessary to ensure that there is a complete record 
upon which to decide the veteran's claim so that she is 
afforded every possible consideration.

VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim, (2) that VA will seek to provide, and (3) that the 
claimant is expected to provide.  In what can be considered a 
fourth element of the requisite notice, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  38 
C.F.R. § 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).  The RO 
sent the veteran a notice letter in August 2002; however, it 
did not comply with the above requirements.  On remand, the 
RO should provide the veteran appropriate notice.

The veteran's representative also requested a remand in the 
informal hearing presentation (IHP) presented to the Board in 
December 2004.  The representative has urged that the 
veteran's multiple service-connected disabilities, for which 
she is in receipt of a combined 60 percent rating, should be 
re-evaluated in order to determine the effects they have on 
the veteran's ability to work.  The representative points out 
that increased rating claims have not been raised in the 
current appeal but that such claims for increased ratings are 
inextricably intertwined with the TDIU issue under appeal.  
See Smith v. Gober, 236 F.3d 1370, 1372 (2001); Hoyer v. 
Derwinski, 1 Vet. App. 208 (1991);  Harris v. Derwinski, 1 
Vet. App. 180 (1991).  That is, a favorable decision on an 
increased rating claim could potentially effect the TDIU 
claim, rendering the current appeal moot.  The representative 
appears to be raising these issue of increased ratings as to 
the veteran's multiple service-connected disabilities.  As 
the RO has not yet adjudicated the increased rating claims, 
the TDIU issue must be remanded for consideration by the 
agency of original jurisdiction of the claims that are 
apparently being raised by the representative in the December 
2004 IHP.  

Moreover, the representative has urged that the veteran be 
afforded an examination in order to determine the extent of 
functional and industrial impairment resulting from the 
veteran's service-connected disabilities.  See Gary v. Brown, 
7 Vet. App. 229 (1994).  The Board finds that, under the 
circumstances, such an examination is appropriate.  At 
present, the record does not include sufficient medical 
evidence to adjudicate the TDIU claim.  See 38 C.F.R. § 5103A 
(West 2002).  The RO should obtain a medical opinion as to 
whether the veteran's service-connected disabilities, alone, 
render her unable to obtain or retain substantially gainful 
employment.

Finally, since the issuance of the July 2003 statement of the 
case, additional evidence has been received that is relevant 
to the TDIU claim.  The RO has not issued a supplemental 
statement of the case, and this must be accomplished o 
remand.  38 C.F.R. § 19.31 (2004).  Finally, as the evidence 
indicates that the veteran has undergone ongoing VA 
treatment, records of any such treatment should be obtained.  

Therefore, the case is remanded for the following:

1.  Inform the veteran about (1) the 
information and evidence not of record that 
is necessary to substantiate the claim for 
a TDIU; (2) the information and evidence 
that VA will seek to obtain on her behalf; 
(3) the information or evidence that she is 
expected to provide; and (4) request or 
tell her to provide any evidence in her 
possession that pertains to the claim.  A 
copy of this notification must be 
associated with the claims folder.

2.  Obtain updated VA treatment records 
from the veteran's treating VA medical 
center(s) (VAMC), including, but not 
limited to, treatment at the Cheyenne VAMC, 
for her service-connected disabilities.  

3.  Schedule the veteran for an appropriate 
examination for evaluation of her service-
connected disabilities (hysterectomy, 
degenerative arthritis of the lumbosacral 
spine with scoliosis and a herniated disc 
at L4-L5, small airway disease with 
bronchial asthma, degenerative arthritis of 
the cervical spine, bilateral pes planus, 
hemorrhoidectomy, cesarean section, 
headaches, and degenerative joint disease 
of the hands).  The claims file and a copy 
of this remand must be made available to 
and reviewed by the examiner prior to the 
requested examination.  The examiner should 
indicate in the report that the claims file 
was reviewed.  All necessary tests should 
be conducted and the examiner should review 
the results of any testing prior to 
completion of the report.  The examiner 
should elicit from the veteran and record 
for clinical purposes a full work and 
educational history. 

Based on his/her review of the claims 
files, the examiner should provide an 
opinion as to whether the service-connected 
disabilities alone preclude the veteran 
from securing and following substantially 
gainful employment consistent with her 
education and occupational experience, 
irrespective of age and any nonservice-
connected disorders.  

4.  The RO should adjudicate the claims for 
increased disability ratings for the 
veteran's service-connected disabilities 
(See IHP dated December 20, 2004), and the 
veteran should be notified of the decision 
and of her appellate rights.  If she files 
a notice of disagreement, the RO should 
follow its usual procedures by sending her 
a statement of the case on the issue(s) and 
notifying her of the time limit within 
which she must respond in order to perfect 
an appeal of this claim(s) to the Board.  
These issues are to be returned to the 
Board only if an adequate and timely 
substantive appeal is filed.

5.  Finally, readjudicate the veteran's 
claim for a TDIU, with application of all 
appropriate laws and regulations and 
consideration of any additional information 
obtained since the issuance of the July 
2003 Statement of the Case.  If the 
decision with respect to the TDIU claim 
remains adverse to the veteran, she and her 
representative should be furnished a 
supplemental statement of the case and 
afforded a reasonable period of time within 
which to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this REMAND are to obtain additional information and 
comply with due process considerations.  No inference should 
be drawn regarding the final disposition of this claim as a 
result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004). 


